Exhibit 10.2

 

LIMITED GUARANTY

 

This LIMITED GUARANTY (the “Guaranty”) is made and entered into as of March 11,
2013, by NORTHSTAR REALTY FINANCE CORP., a Maryland corporation, NORTHSTAR
REALTY FINANCE LIMITED PARTNERSHIP, a Delaware limited partnership, and NRFC
SUB-REIT CORP., a Maryland corporation, each having an address at c/o NorthStar
Realty Finance Corp. 399 Park Avenue, 18th Floor, New York, New York 10022
(individually and collectively, as the context may require “Guarantor”), for the
benefit of DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a foreign
banking institution, whose address is 60 Wall Street, 10th Floor, New York, New
York 10005 (“Buyer”).  This Guaranty is made with reference to the following
facts:

 

A.                                    NRFC DB Loan, LLC, a Delaware limited
liability company (“Master Seller”; together with each Series Seller (as defined
in the Repurchase Agreement (defined below)) formed by Master Seller under the
Repurchase Agreement, collectively, “Seller”), and Buyer have entered into that
certain Master Repurchase Agreement, dated as of the date hereof (as amended,
modified and/or restated, the “Repurchase Agreement”), pursuant to which Buyer
may purchase Purchased Loans (as defined in the Repurchase Agreement) from
Seller with a simultaneous agreement from Seller to repurchase such Purchased
Loans at a date certain or on demand (the “Transactions”);

 

B.                                    Buyer has requested, as a condition of
entering into the Transaction Documents, that Guarantor deliver to Buyer this
Guaranty;

 

C.                                    Guarantor is an Affiliate (as defined in
the Repurchase Agreement) and directly or indirectly controls Seller;

 

D.                                    Guarantor expects to benefit if Buyer
enters into the Transaction Documents with Seller, and desires that Buyer enter
into the Transaction Documents with Seller; and

 

E.                                     Buyer would not enter into the
Transaction Documents with Seller unless Guarantor executed this Guaranty.  This
Guaranty is therefore delivered to Buyer to induce Buyer to enter into the
Transaction Documents.

 

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Transaction Documents, Guarantor agrees as follows:

 

1.                                      Definitions.  For purposes of this
Guaranty, the following terms shall be defined as set forth below.  In addition,
any capitalized term used herein which is defined in the Repurchase Agreement
but not defined in this Guaranty shall have the meaning ascribed to such term in
the Repurchase Agreement.

 

(a)                                 “Additional Excluded Liabilities” means
accounts payable, accrued expenses and other liabilities related to ASC 805/FAS
141 (below market leases).

 

--------------------------------------------------------------------------------


 

(b)                                 “Adjusted Leverage Ratio” means, as of any
date, the ratio of (a) Indebtedness to (b) Equity of NRFC as of such date.

 

(c)                                  “Control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise and “Controlling,” “Controlled” and “under
common Control” shall have meanings correlative thereto.  For purposes of this
definition, debt securities that are convertible into common stock will be
treated as voting securities only when converted.

 

(d)                                 “Consolidated Variable Interest Entities”
means the assets and liabilities of the non-recourse legacy CDOs (collectively,
NorthStar CDOs I, II, III, IV, V, VI, VII, VIII and IX, CapitalSource Real
Estate Loan Trust 2006-A and CapLease CDO 2005-1), and any other “variable
interest entities” listed as such on NRFC’s publicly-filed consolidated
financial statements prepared in accordance with GAAP.

 

(e)                                  “Costs” means all reasonable out-of-pocket
costs and expenses incurred by Buyer in any Proceeding or in obtaining legal
advice and assistance in connection with any Proceeding, any Guarantor
Litigation, or any Default or Event of Default by Seller under the Transaction
Documents or any default by Guarantor under this Guaranty (including any breach
of a representation or warranty contained in this Guaranty), including, without
limitation, reasonable out-of-pocket attorneys’ fees, disbursements, court costs
and expenses.

 

(f)                                   “Equity” means (i) the sum of consolidated
(A) total equity, (B) subordinate debt (including, but not limited to, junior
subordinated notes) and (C) accumulated depreciation and amortization on owned
real estate, less (ii) consolidated (A) total assets of Consolidated Variable
Interest Entities minus (B) total liabilities of Consolidated Variable Interest
Entities, in each case, as reflected on NRFC’s publicly-filed consolidated
financial statements prepared in accordance with GAAP.

 

(g)                                  “Guarantied Obligations” means Seller’s
obligations to fully and promptly pay all sums owed to Buyer under the
Repurchase Agreement, the Letter Agreement, and the other Transaction Documents
and to Buyer and any Affiliated Hedge Counterparties under any Affiliated
Hedging Transactions with Affiliated Hedge Counterparties, at the times and
according to the terms required by the Transaction Documents or the applicable
Affiliated Hedging Transaction documents, as applicable, including the
Repurchase Price for each Purchased Loan, accrued interest, default interest,
costs, or fees (including any such interest, costs or fees arising from and
after the filing of an Insolvency Proceeding by or against Seller), without
regard to any modification, suspension, or limitation of such terms not agreed
to by Buyer, such as a modification, suspension, or limitation arising in or
pursuant to any Insolvency Proceeding by or against Seller (even if any such
modification, suspension, or limitation causes Seller’s obligation to become
discharged or unenforceable, and in the case of an Insolvency Proceeding against
Seller, even if such modification was made with Buyer’s consent or agreement).

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Guarantor Litigation” means any litigation,
arbitration, investigation, or administrative proceeding of or before any court,
arbitrator, or governmental authority, bureau or agency that materially affects
this Guaranty or any asset(s) or property(ies) of Guarantor.

 

(i)                                     “Indebtedness” means total consolidated
indebtedness and liabilities that rank senior or pari passu to the Guarantied
Obligations less all non-recourse liabilities including (i) liabilities of
Consolidated Variable Interest Entities, (ii) mortgage notes payable, (iii) CMBS
bonds payable, (iv) any additional non-recourse borrowings, (v) escrow deposits
payable, (vi) derivatives liabilities, at fair value, and (vii) Additional
Excluded Liabilities, in each case, as reflected on NRFC’s publicly-filed
consolidated financial statements prepared in accordance with GAAP.

 

(j)                                    “Insolvency Proceeding” means any
voluntary or involuntary case or proceeding under the Bankruptcy Code or any
other insolvency, bankruptcy, reorganization, liquidation, or like proceeding
under any Bankruptcy Laws.

 

(k)                                 “Lien” means any mortgage, lien,
encumbrance, charge or other security interest, whether arising under contract,
by operation of law, judicial process or otherwise.

 

(l)                                     “Liquidity” means, as of any date,
NRFC’s consolidated cash and cash equivalents as of such date, as reflected on
NRFC’s publicly-filed consolidated financial statements prepared in accordance
with GAAP.

 

(m)                             “Member” means NRFC DB Loan Member LLC, a
Delaware limited liability company.

 

(n)                                 “NRFC” means NorthStar Realty Finance Corp.,
a Maryland corporation.

 

(o)                                 “Proceeding” means any action, suit,
arbitration, or other proceeding arising out of or relating to the
interpretation or enforcement of, this Guaranty or the Transaction Documents,
including (a) an Insolvency Proceeding; (b) any proceeding in which Buyer
endeavors to realize upon any Security or to enforce any Transaction
Document(s) (including this Guaranty) against Seller or Guarantor, to the extent
that Buyer is the prevailing party in such proceeding or such proceeding results
in a settlement pursuant to which any payment is made by Guarantor; and (c) any
proceeding commenced by Seller or Guarantor against Buyer in which Buyer is the
prevailing party.

 

(p)                                 “Security” means any security or collateral
held by or for Buyer for the Transactions or the Guarantied Obligations, whether
real or personal property, including any mortgage, deed of trust, financing
statement, security agreement, and other security document or instrument of any
kind securing the Transactions in whole or in part.  “Security” shall include
all assets and property of any kind whatsoever pledged or mortgaged to Buyer
pursuant to the Transaction Documents.

 

(q)                                 “Seller” has the meaning set forth in
recital A to this Guaranty and shall include: (a) any estate created by the
commencement of an Insolvency Proceeding by or against Seller; (b) any trustee,
liquidator, sequestrator, or receiver of Seller or any of its property; and (c)

 

3

--------------------------------------------------------------------------------


 

any similar person duly appointed pursuant to any law governing any Insolvency
Proceeding of Seller.

 

(r)                                    “State” means the State of New York.

 

(s)                                   “Transaction Document” means each
“Transaction Document” (as defined in the Repurchase Agreement) other than this
Guaranty.

 

(t)                                    “Total Market Capitalization” means, as
of any date, an amount equal to (i) the total number of outstanding shares of
NRFC’s common stock multiplied by (ii) the applicable market price for such
shares as listed on the New York Stock Exchange.

 

2.                                      Absolute Guaranty of All Guarantied
Obligations.  (a)  Subject to clause (b) below, Guarantor hereby unconditionally
and irrevocably guarantees to Buyer the prompt and complete payment and
performance by Seller when due (whether at the stated maturity, by acceleration
or otherwise) of the Guarantied Obligations. All assets and property of
Guarantor shall be subject to recourse if Guarantor fails to pay any Guarantied
Obligation(s) when and as required to be paid pursuant to the Transaction
Documents.

 

(b)                                 Notwithstanding anything herein or in any
other Transaction Document to the contrary, but subject to clauses (c) and
(d) below, the maximum liability of Guarantor hereunder and under the other
Transaction Documents shall in no event exceed the sum of (i) the greater of
(A) the sum of (1) twenty-five percent (25%) of the aggregate Repurchase Price
of all Purchased Loans that are Stabilized Loans subject to Transactions under
the Repurchase Agreement as of the date of the occurrence of any Event of
Default (which remains uncured and for which Buyer has made any demand for
payment by Guarantor hereunder)  plus (2) one hundred percent (100%) of the
aggregate Repurchase Price of all Purchased Loans that are Transition Loans
subject to Transactions under the Repurchase Agreement as of the date of the
occurrence of any Event of Default (which remains uncured and for which Buyer
has made any demand for payment by Guarantor hereunder), and (B) the lesser of
(1) $25,000,000 and (2) the aggregate Repurchase Price of all Purchased Loans
then subject to Transactions under the Repurchase Agreement; (ii) all Exit Fees
(as defined in the Letter Agreement) due and payable to Buyer under the
Transaction Documents; and (iii) Buyer’s Costs relating to the enforcement of
remedies pursuant to this Guaranty.

 

(c)                                  Notwithstanding the foregoing, the
limitation on recourse liability as set forth in subsection (b) above SHALL
BECOME NULL AND VOID and shall be of no further force and effect and the
Guarantied Obligations immediately shall become fully recourse to Seller and
Guarantor, jointly and severally, in the event of any of the following:

 

(i)                                     a voluntary Insolvency Proceeding is
commenced by Seller (with respect to Seller) or Member (with respect to Member)
under any Bankruptcy Law; or

 

(ii)                                  an involuntary Insolvency Proceeding under
any Bankruptcy Law against Seller or Member in which Seller, Member, Guarantor,
or any Affiliate of any of the foregoing has or have colluded or conspired with
the

 

4

--------------------------------------------------------------------------------


 

creditors in connection with the commencement or filing of such proceeding prior
to such filing.

 

(d)                                 In addition to the foregoing and
notwithstanding the limitation on recourse liability set forth in subsection
(b) above, Guarantor shall be liable for any reasonable out-of-pocket losses,
costs, claims, expenses or other liabilities incurred by Buyer arising out of or
attributable to:

 

(i)                                     fraud or intentional misrepresentation
by or on behalf of Seller, Member or Guarantor in connection with the execution
and the delivery of this Guaranty, the Repurchase Agreement, the Letter
Agreement or any of the other Transaction Documents, or any certificate, report,
financial statement or other instrument or document furnished to Buyer at the
time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement;

 

(ii)                                  any material breach by Seller or Member of
the single-purpose entity covenants set forth in Section 12 of the Repurchase
Agreement which results in the substantive consolidation of Master Seller, any
Series Seller and/or Member with any other Person;

 

(iii)                               the misappropriation or misapplication by
Seller, Guarantor or any of their respective Affiliates of any Income received
with respect to the Purchased Loans in violation of the Transaction Documents;
and

 

(iv)                              any material breach of any representations and
warranties by Seller or Guarantor, or any of their respective Affiliates, of any
representations and warranties in the Transaction Documents relating to
Environmental Laws or Hazardous Materials, or any indemnity for costs incurred
in connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any Hazardous Materials, in each case
in any way affecting any Mortgaged Property or any of the Purchased Loans.

 

(e)                                  Nothing herein shall be deemed to be a
waiver of any right which Buyer may have under Section 506(a), 506(b),
1111(b) or any other provision of the Bankruptcy Code or any other Bankruptcy
Law to file a claim for the full amount of the indebtedness secured by the
Repurchase Agreement or to require that all collateral shall continue to secure
all of the indebtedness owing to the Buyer in accordance with the Repurchase
Agreement or any other Transaction Documents.

 

(f)                                   Guarantor further agrees to pay any and
all reasonable out-of-pocket expenses (including, without limitation, all
reasonable out-of-pocket fees and disbursements of counsel) which may be paid or
actually incurred by Buyer in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Guaranteed Obligations and/or enforcing any rights with respect to, or
collecting against, Guarantor under this Guaranty after the occurrence and
during the continuance of a Default or Event of Default.  This Guaranty shall
remain in full force and effect until the Guaranteed

 

5

--------------------------------------------------------------------------------


 

Obligations are paid in full, notwithstanding that from time to time prior
thereto Seller may be free from any Guaranteed Obligations.

 

(g)                                  No payment or payments made by Seller,
Member or any other Person or received or collected by Buyer from Seller, Member
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Guarantied Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Guarantied Obligations until the Guarantied Obligations are paid in full;
provided, however, that Guarantor’s liability under Section 2 of this Guaranty
shall be reduced by the amount of any payments actually received by Buyer from
Seller, Member or any other Person in payment of the Repurchase Obligations (but
any amounts received shall not reduce the Guarantied Obligations due under
Section 2(b) of this Guaranty unless and until the aggregate Repurchase Price
has been repaid to an amount less than the amount due under Section 2(b)).

 

(h)                                 Guarantor agrees that whenever, at any time,
or from time to time, Guarantor shall make any payment to Buyer on account of
Guarantor’s liability hereunder, Guarantor will notify Buyer in writing that
such payment is made under this Guaranty for such purpose.

 

3.                                      Nature of Liability.  Guarantor’s
liability under this Guaranty is primary and not secondary.

 

4.                                      Changes in Transaction Documents. 
Without notice to, or consent by, Guarantor, and in Buyer’s sole and absolute
discretion and without prejudice to Buyer or in any way limiting or reducing
Guarantor’s liability under this Guaranty, Buyer may: (a) grant extensions of
time, renewals or other indulgences or modifications to Seller or any other
party under any of the Transaction Document(s), (b) change, amend or modify any
Transaction Document(s), (c) authorize the sale, exchange, release or
subordination of any Security, (d) accept or reject additional Security,
(e) discharge or release any party or parties liable under the Transaction
Documents, (f) foreclose or otherwise realize on any Security, or attempt to
foreclose or otherwise realize on any Security in accordance with the terms of
the Repurchase Agreement, whether such attempt is successful or unsuccessful,
(g) accept or make compositions or other arrangements or file or refrain from
filing a claim in any Insolvency Proceeding, (h) enter into other Transactions
with Seller in such amount(s) and at such time(s) as Buyer may determine,
(i) credit payments in such manner and order of priority to Repurchase Prices,
or other obligations as Buyer may determine in its discretion in accordance with
the terms of the Repurchase Agreement, and (j) otherwise deal with Seller and
any other party related to the Transactions or any Security as Buyer may
determine in its sole and absolute discretion.  Without limiting the generality
of the foregoing, Guarantor’s liability under this Guaranty shall continue even
if Buyer alters any obligations under the Transaction Documents in any respect
or Buyer’s or Guarantor’s remedies or rights against Seller are in any way
impaired or suspended without Guarantor’s consent.  If Buyer performs any of the
actions described in this paragraph, then Guarantor’s liability shall continue
in full force and effect even if Buyer’s actions impair,

 

6

--------------------------------------------------------------------------------


 

diminish or eliminate Guarantor’s subrogation, contribution, or reimbursement
rights (if any) against Seller, or otherwise adversely affect Guarantor or
expand Guarantor’s liability hereunder.

 

5.                                      Certain Financial Covenants.

 

Guarantor covenants that:

 

(a)                                 At no time will NRFC’s Liquidity fall below
$20,000,000; provided, however, in the event that Guarantor has entered into or
shall enter into or amend a repurchase agreement, warehouse facility, credit
facility or other similar arrangement for the financing of commercial mortgage
loans of a comparable or shorter term nature with any person, which by its terms
requires Guarantor (or any of them) to maintain a minimum level of Liquidity in
excess of the amount required above (a “More Favorable Agreement”), Guarantor
shall promptly notify Buyer of the terms of such More Favorable Agreement and,
at Buyer’s written request, the parties shall enter into an amendment of this
Section 5 increasing the minimum required Liquidity amount to such higher amount
required in such More Favorable Agreement and shall otherwise amend any
applicable terms of the Repurchase Agreement, the other Transaction Documents
and this Guaranty as necessary to reflect such increase in the required
Liquidity amount, which amendment(s) shall be in form and substance reasonably
acceptable to each of the parties.

 

(b)                                 At no time will the Total Market
Capitalization of NRFC be less than the greater of (i) an amount equal to the
product of (A) the then-current Maximum Amount (as defined in the Letter
Agreement) multiplied by (B) one and one-half (1.5), and (ii) $300,000,000.

 

(c)                                  At no time will NRFC’s Adjusted Leverage
Ratio be more than 2.5:1.0.

 

6.                                      Nature of Guaranty.  Guarantor’s
liability under this Guaranty is a guaranty of payment of the Guarantied
Obligations, and is not a guaranty of collection or collectability.  Guarantor’s
liability under this Guaranty is not conditioned or contingent upon the
genuineness, validity, regularity or enforceability of any of the Transaction
Documents.  Guarantor’s liability under this Guaranty is a continuing, absolute,
and unconditional obligation under any and all circumstances whatsoever (except
as expressly stated, if at all, in this Guaranty), without regard to the
validity, regularity or enforceability of any of the Guarantied Obligations. 
Guarantor acknowledges that Guarantor is fully obligated under this Guaranty
even if Seller had no liability at the time of execution of the Transaction
Documents or later ceases to be liable under any Transaction Document, whether
pursuant to Insolvency Proceedings by or against Seller or otherwise (other than
payment in full of the Guarantied Obligations).  Guarantor shall not be entitled
to claim, and irrevocably covenants not to raise or assert, any defenses against
any Guarantied Obligation that would or might be available to Seller, other than
actual payment and performance of such Guarantied Obligations in full in
accordance with their terms.  Guarantor waives any right to compel Buyer to
proceed first against Seller or any Security before proceeding against
Guarantor.  Guarantor agrees that if any of the Guarantied Obligations are or
become void or unenforceable against Seller (because of inadequate
consideration, lack of capacity, Insolvency Proceedings, or for any other
reason), then Guarantor’s liability under this

 

7

--------------------------------------------------------------------------------


 

Guaranty shall continue in full force with respect to all Guarantied Obligations
as if they were and continued to be legally enforceable, all in accordance with
their terms and, in the case of Insolvency Proceedings, before giving effect to
the Insolvency Proceedings. Without limiting the generality of the foregoing, if
the Guarantied Obligations are “nonrecourse” as to Seller or Seller’s liability
for the Guarantied Obligations is otherwise limited in some way, Guarantor
nevertheless intends to be fully liable, to the full extent of all of
Guarantor’s assets, with respect to all the Guarantied Obligations, even though
Seller’s liability for the Guarantied Obligations may be less limited in scope
or less burdensome.  Guarantor waives any defense that might otherwise be
available to Guarantor based on the proposition that a guarantor’s liability
cannot exceed the liability of the principal.  Guarantor waives any defenses to
this Guaranty arising or purportedly arising from the manner in which Buyer
disburses the Purchase Price for any Purchased Loan to Seller or otherwise, or
any waiver of the terms of any Transaction Document by Buyer or other failure of
Buyer to require full compliance with the Transaction Documents.  Guarantor’s
liability under this Guaranty shall continue until all sums due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full, except as expressly
provided otherwise in this Guaranty.  Guarantor’s liability under this Guaranty
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any Security whether caused by (a) hazardous substances,
(b) Buyer’s failure to perfect a security interest in any Security, (c) any
disability or other defense(s) of Seller, or (d) any breach by Seller of any
representation or warranty contained in any Transaction Document.

 

7.                                      Waivers of Rights and Defenses. 
Guarantor waives any right to require Buyer to (a) proceed against Seller,
(b) proceed against or exhaust any Security, or (c) pursue any other right or
remedy for Guarantor’s benefit.  Guarantor agrees that Buyer may proceed against
Guarantor with respect to the Guarantied Obligations without taking any actions
against Seller and without proceeding against or exhausting any Security. 
Guarantor agrees that Buyer may unqualifiedly exercise in its sole discretion
(or may waive or release, intentionally or unintentionally) any or all rights
and remedies available to it against Seller without impairing Buyer’s rights and
remedies in enforcing this Guaranty, under which Guarantor’s liabilities shall
remain independent and unconditional.  Guarantor agrees and acknowledges that
Buyer’s exercise (or waiver or release) of certain of such rights or remedies
may affect or eliminate Guarantor’s right of subrogation or recovery against
Seller (if any) and that Guarantor may incur a partially or totally
nonreimbursable liability in performing under this Guaranty.  Guarantor has
assumed the risk of any such loss of subrogation rights, even if caused by
Buyer’s acts or omissions.  If Buyer’s enforcement of rights and remedies, or
the manner thereof, limits or precludes Guarantor from exercising any right of
subrogation that might otherwise exist, then the foregoing shall not in any way
limit Buyer’s rights to enforce this Guaranty.  Without limiting the generality
of any other waivers in this Guaranty, Guarantor expressly waives any statutory
or other right (except as set forth herein) that Guarantor might otherwise have
to: (i) limit Guarantor’s liability after a nonjudicial foreclosure sale to the
difference between the Guarantied Obligations and the fair market value of the
property or interests sold at such nonjudicial foreclosure sale or to any other
extent, (ii) otherwise limit Buyer’s right to recover a deficiency judgment
after any foreclosure sale, or (iii) require Buyer to exhaust its Security
before Buyer may obtain a personal judgment for any deficiency.  Any proceeds of
a foreclosure or similar sale may be applied first to any obligations of Seller
that do not also constitute Guarantied

 

8

--------------------------------------------------------------------------------


 

Obligations within the meaning of this Guaranty.  Guarantor acknowledges and
agrees that any nonrecourse or exculpation provided for in any Transaction
Document, or any other provision of a Transaction Document limiting Buyer’s
recourse to specific Security or limiting Buyer’s right to enforce a deficiency
judgment against Seller or any other person, shall have absolutely no
application to Guarantor’s liability under this Guaranty.  To the extent that
Buyer collects or receives any sums or payments from Seller or any proceeds of a
foreclosure or similar sale, Buyer shall have the right, but not the obligation,
to apply such amounts first to that portion of Seller’s indebtedness and
obligations to Buyer (if any) that is not covered by this Guaranty, regardless
of the manner in which any such payments and/or amounts are characterized by the
person making the payment.

 

8.                                      Additional Waivers.  Guarantor waives
diligence and all demands, protests, presentments and notices of every kind or
nature, including notices of protest, dishonor, nonpayment, acceptance of this
Guaranty and the creation, renewal, extension, modification or accrual of any of
the Guarantied Obligations.  Guarantor further waives the right to plead any and
all statutes of limitations as a defense to Guarantor’s liability under this
Guaranty or the enforcement of this Guaranty.  No failure or delay on Buyer’s
part in exercising any power, right or privilege under this Guaranty shall
impair or waive any such power, right or privilege.

 

9.                                      Other Actions Taken or Omitted. 
Notwithstanding any other action taken or omitted to be taken with respect to
the Transaction Documents, the Guarantied Obligations, or the Security, whether
or not such action or omission prejudices Guarantor or increases the likelihood
that Guarantor will be required to pay the Guarantied Obligations pursuant to
the terms hereof, it is the unambiguous and unequivocal intention of Guarantor
that Guarantor shall be obligated to pay the Guarantied Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied as
to any Guaranteed Obligation only upon the full and final payment and
satisfaction of such Guarantied Obligations.

 

10.                               No Duty to Prove Loss.  To the extent that
Guarantor at any time incurs any liability under this Guaranty following the
occurrence of an Event of Default, Guarantor shall pay Buyer (to be applied on
account of the Guarantied Obligations) the amount provided for in this Guaranty,
without any requirement that Buyer demonstrate that the Security is inadequate
for the Transactions; or that Buyer has currently suffered any loss; or that
Buyer has otherwise exercised (to any degree) or exhausted any of Buyer’s rights
or remedies with respect to Seller or any Security.

 

11.                               Full Knowledge.  Guarantor acknowledges,
represents, and warrants that Guarantor has had a full and adequate opportunity
to review the Transaction Documents, the transactions contemplated by the
Transaction Documents, and all underlying facts relating to such transactions. 
Guarantor represents and warrants that Guarantor fully understands: (a) the
remedies Buyer may pursue against Seller and/or Guarantor in the event of a
default under the Transaction Documents, (b) the value (if any) and character of
any Security, and (c) Seller’s financial condition and ability to perform under
the Transaction Documents.  Guarantor agrees to keep itself fully informed
regarding all aspects of the foregoing and the performance of Seller’s
obligations to Buyer, it being acknowledged that Buyer has no duty, whether now
or in the

 

9

--------------------------------------------------------------------------------


 

future, to disclose to Guarantor any such information.  At any time provided for
in the Transaction Documents, Guarantor agrees and acknowledges that an
Insolvency Proceeding affecting Guarantor, or other actions or events relating
to Guarantor (including Guarantor’s failure to comply with the financial
covenants in Section 5 of this Guaranty), in each case, as set forth in the
Transaction Documents, may be event(s) of default under the Transaction
Documents.

 

12.                               Representations and Warranties.  Each
Guarantor acknowledges, represents and warrants as of the date hereof and as of
each Purchase Date as follows, and acknowledges that Buyer is relying upon the
following acknowledgments, representations, and warranties by Guarantor in
entering into the Transactions:

 

(a)         Due Execution; Enforceability.  The Guaranty has been duly executed
and delivered by Guarantor, for good and valuable consideration.  The Guaranty
constitutes the legal, valid and binding obligations of Guarantor, enforceable
against Guarantor in accordance with its respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

 

(b)         No Conflict.  The execution, delivery, and performance of this
Guaranty will not conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Guarantor,
(ii) any contractual obligation to which Guarantor is now a party or by which it
is otherwise bound or to which the assets of Guarantor are subject or constitute
a default thereunder, or result in the creation or imposition of any Lien upon
any of the assets of Guarantor thereunder, other than pursuant to this Guaranty,
(iii) any judgment or order, writ, injunction, decree or demand of any court
applicable to Guarantor, or (iv) any applicable requirement of law, in each case
under the foregoing clauses (ii), (iii) and (iv), to the extent that such
conflict or breach would have a material adverse effect upon Guarantor’s ability
to perform its obligations hereunder.  Guarantor has all necessary licenses,
permits and other consents from Governmental Authorities necessary for the
performance of its obligations under this Guaranty.

 

(c)          Litigation; Requirements of Law.  There is no action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
Guarantor, threatened against Seller, Guarantor or any of their respective
assets, nor is there any action, suit, proceeding, investigation, or arbitration
pending or, to the best knowledge of Guarantor, threatened against Guarantor
which may result in any material adverse change in the business, operations,
financial condition, properties, or assets of Seller or Guarantor, or which may
have an adverse effect on the validity of the Guaranty or the Transaction
Documents or the Purchased Loans or any action taken or to be taken in
connection with the obligations of Guarantor under the Guaranty or of Seller
under any of the Transaction Documents.  Guarantor is in compliance in all
material respects with all requirements of law applicable to Guarantor.  Neither
Seller nor Guarantor is in default in any material respect with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority.

 

(d)         No Third Party Consent Required.  No consent of any person
(including creditors or partners, members, stockholders, or other owners of
Guarantor), except those consents provided as of this date hereof, is required
in connection with Guarantor’s

 

10

--------------------------------------------------------------------------------


 

execution of this Guaranty or performance of Guarantor’s obligations under this
Guaranty.  Guarantor’s execution of, and obligations under, this Guaranty are
not contingent upon any consent, license, permit, approval, or authorization of,
exemption by, notice or report to, or registration, filing, or declaration with,
any governmental authority, bureau, or agency, whether local, state, federal, or
foreign.

 

(e)          Authority and Execution.  Guarantor is duly formed and validly
existing under the laws of the State of its formation and has full power,
authority, and legal right to execute, deliver and perform its obligations under
this Guaranty.  Guarantor has taken all necessary organizational and legal
action to authorize this Guaranty.

 

(f)           No Representations by Buyer.  Guarantor delivers this Guaranty
based solely upon Guarantor’s own independent investigation and based in no part
upon any representation or statement by Buyer.

 

13.                               No Misstatements.  No information, exhibit,
report or certificate furnished by Guarantor to Buyer in connection with the
Transactions or any Transaction Document contains any material misstatement of
fact nor omits any fact necessary to make such information, exhibit, report, or
certificate not materially misleading.

 

14.                               Reimbursement and Subrogation Rights.  Except
to the extent that Buyer notifies Guarantor to the contrary in writing from time
to time:

 

(a)         General Deferral of Reimbursement.  Except to the extent set forth
in Section 14(b) below, Guarantor waives any right to be reimbursed by Seller
for any payment(s) made by Guarantor on account of the Guarantied Obligations,
unless and until all Guarantied Obligations have been paid in full and all
periods within which such payments may be set aside or invalidated have
expired.  Guarantor acknowledges that Guarantor has received adequate
consideration for execution of this Guaranty by virtue of Buyer’s entering into
the Transactions (which benefit Guarantor, as a direct or indirect owner or
principal of Seller) and Guarantor does not require or expect, and is not
entitled to, any other right of reimbursement against Seller as consideration
for this Guaranty.

 

(b)         Deferral of Subrogation and Contribution.  Guarantor agrees that it
shall not assert a right of subrogation against Seller or Buyer or against any
Security unless and until: (a) such right of subrogation does not violate (or
otherwise produce any result adverse to Buyer under) any applicable law,
including any bankruptcy or insolvency law; (b) all amounts due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full to Buyer; (c) all
periods within which such payment may be set aside or invalidated have expired;
and (d) Buyer has released, transferred or disposed of all of its right, title
and interest in all Security (such deferral of Guarantor’s subrogation and
contribution rights, the “Subrogation Deferral”).

 

(c)          Effect of Invalidation.  To the extent that a court of competent
jurisdiction determines that Guarantor’s Subrogation Deferral is void or
voidable for any reason, Guarantor agrees, notwithstanding any acts or omissions
by Buyer that Guarantor’s rights of subrogation against Seller or Buyer and
Guarantor’s right of subrogation against any Security

 

11

--------------------------------------------------------------------------------


 

shall at all times be junior and subordinate to Buyer’s rights against Seller
and to Buyer’s right, title and interest in such Security.

 

(d)         Claims in Insolvency Proceeding.  Guarantor shall not file any claim
in any Insolvency Proceeding by or against Seller or Member unless Guarantor
simultaneously assigns and transfers such claim to Buyer, without consideration,
pursuant to documentation fully satisfactory to Buyer.  Guarantor shall
automatically be deemed to have assigned and transferred such claim to Buyer
whether or not Guarantor executes documentation to such effect, and by executing
this Guaranty hereby authorizes Buyer (and grants Buyer a power of attorney
coupled with an interest, and hence irrevocable) to execute and file such
assignment and transfer documentation on Guarantor’s behalf.  Buyer shall have
the sole right to vote, receive distributions, and exercise all other rights
with respect to any such claim; provided, however, that if and when the
Guarantied Obligations have been paid in full Buyer shall release to Guarantor
any further payments received on account of any such claim, and shall assign and
transfer such claim back to Guarantor.

 

15.                               Waiver Disclosure.  Guarantor acknowledges
that pursuant to this Guaranty, Guarantor has waived a substantial number of
defenses that Guarantor might otherwise under some circumstance(s) be able to
assert against Guarantor’s liability to Buyer.  Guarantor acknowledges and
confirms that Guarantor has substantial experience as a sophisticated
participant in substantial commercial real estate transactions (including
financings) and is fully familiar with the legal consequences of signing this or
any other guaranty.  In addition, Guarantor is represented by competent
counsel.  Guarantor has consulted with such counsel and understands the nature,
scope, and effect of the waivers contained in this Guaranty (a “Waiver
Disclosure”).  In the alternative, Guarantor has knowingly and intentionally
waived obtaining a Waiver Disclosure.  Accordingly Guarantor does not require or
expect Buyer to provide a Waiver Disclosure.  It is not necessary for Buyer or
this Guaranty to provide or set forth any Waiver Disclosure, notwithstanding any
principles of law to the contrary.  Nevertheless, Guarantor specifically
acknowledges that Guarantor is fully aware of the nature, scope, and effect of
all waivers contained in this Guaranty, all of which have been fully disclosed
to Guarantor.  Guarantor acknowledges that as a result of the waivers contained
in this Guaranty:

 

(a)         Actions by Buyer.  Buyer will be able to take a wide range of
actions relating to Seller, the Transactions, and the Transaction Documents, all
without Guarantor’s consent or notice to Guarantor.  Guarantor’s full and
unconditional liability under this Guaranty will continue whether or not
Guarantor has consented to such actions.

 

(b)         Interaction with Seller Liability.  Guarantor shall be fully liable
for all Guarantied Obligations even if the Transaction Documents are otherwise
invalid, unenforceable, or subject to defenses available to Seller.  Guarantor
acknowledges that Guarantor’s full and unconditional liability under this
Guaranty (with respect to the Guarantied Obligations as if they were fully
enforceable against Seller) will continue notwithstanding any such limitations
on or impairment of Seller’s liability.

 

(c)          Timing of Enforcement.  Buyer will be able to enforce this Guaranty
against Guarantor even though Buyer might also have available other rights and
remedies that Buyer could conceivably enforce against the Security or against
other parties.  As a result, Buyer

 

12

--------------------------------------------------------------------------------


 

may require Guarantor to pay the Guarantied Obligations earlier than Guarantor
would prefer to pay the Guarantied Obligations, including immediately upon the
occurrence of an Event of Default by Seller.  Guarantor will not be able to
assert against Buyer various defenses, theories, excuses, or procedural
requirements that might otherwise force Buyer to delay or defer the enforcement
of this Guaranty against Guarantor. Guarantor acknowledges that Guarantor
intends to allow Buyer to enforce the Guaranty against Guarantor in such
manner.  All of Guarantor’s assets will be available to satisfy Buyer’s claims
against Guarantor under this Guaranty.

 

(d)         Continuation of Liability.  Guarantor’s liability for the Guarantied
Obligations shall continue at all times until the Guarantied Obligations have
actually been paid in full.

 

16.                               Buyer’s Disgorgement of Payments.  Upon
payment of all or any portion of the Guarantied Obligations, Guarantor’s
obligations under this Guaranty shall continue and remain in full force and
effect at all times until the Guarantied Obligations have actually been paid in
full, if all or any part of such payment is, pursuant to any Insolvency
Proceeding or otherwise, avoided or recovered directly or indirectly from Buyer
as a preference, fraudulent transfer, or otherwise, irrespective of (a) any
notice of revocation given by Guarantor prior to such avoidance or recovery, or
(b) payment in full of the Transactions.  Subject to the foregoing, Guarantor’s
liability under this Guaranty shall continue until all periods have expired
within which Buyer could (on account of any Insolvency Proceedings, whether or
not then pending, affecting Seller or any other person) be required to return,
repay, or disgorge any amount paid at any time on account of the Guarantied
Obligations.

 

17.                               Financial Information; Notice of Default and
Litigation.  To the extent not previously delivered by Seller, Guarantor shall
deliver to Buyer the financial and reporting information described in and
required by Section 11(i) of the Repurchase Agreement with respect to Guarantor
on or before the dates set forth therein.  To the extent that Seller has not
previously provided notice of same to Buyer, Guarantor shall promptly, and in
any event (a) within three (3) Business Days after Guarantor’s knowledge
thereof, notify Buyer of any default on the part of Guarantor under any
Indebtedness which could give rise to an Event of Default, and (b) within three
(3) Business Days after service of process or Guarantor’s knowledge thereof,
notify Buyer of the commencement, or threat in writing of, any action, suit,
proceeding, investigation or arbitration involving Guarantor or any of its
Affiliates or assets or any judgment in any action, suit, proceeding,
investigation or arbitration involving Guarantor or any of its Affiliates or
assets, which in any of the foregoing cases (i) relates to any Purchased Loan,
(ii) questions or challenges the validity or enforceability of any Transaction
or Transaction Document, (iii) makes a claim or claims against Guarantor in an
aggregate amount in excess of $5,000,000 or (iv) that, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect.

 

18.                               No Right to Set Off.  Except as otherwise
expressly provided in this Section 18 or as provided in Section 22(d) of the
Repurchase Agreement, Buyer, solely in its capacity as Buyer under the
Transaction Documents, hereby waives any right of set-off it may have or to
which it may be or become entitled under the Transaction Documents or, solely to
the extent related to the Transaction Documents, requirements of law, against
Guarantor. Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of

 

13

--------------------------------------------------------------------------------


 

Default, Buyer is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all amounts owing
by Buyer or any Affiliate of Buyer under any Affiliated Hedging Transaction to
or for the credit or the account of Guarantor or its Affiliates against any and
all of the obligations of Guarantor now or hereafter existing under this
Guaranty (or against any obligations of Guarantor or its Affiliates under any
other Affiliated Hedging Transactions), irrespective of whether or not Buyer
shall have made any demand under this Guaranty (or Buyer or its Affiliate shall
have made any demand under any such other Affiliated Hedging Transaction) and
although such obligations may be contingent and unmatured.  Buyer agrees
promptly to notify Guarantor after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application or this Guaranty.  The rights of Buyer under this
Section 18 are in addition to other rights and remedies (including, without
limitation, other rights to set-off) which Buyer may have.

 

19.                               Consent to Jurisdiction.  Guarantor agrees
that any Proceeding to enforce this Guaranty may be brought in any state or
federal court located in New York City, New York.  By executing this Guaranty,
Guarantor irrevocably accepts and submits to the exclusive personal jurisdiction
of each of the aforesaid courts, generally and unconditionally with respect to
any such Proceeding.  Guarantor agrees not to assert any basis for transferring
jurisdiction of any such proceeding to another court.  Guarantor further agrees
that a final judgment against Guarantor in any Proceeding shall be conclusive
evidence of Guarantor’s liability for the full amount of such judgment.

 

20.                               Merger; No Conditions; Amendments.  This
Guaranty and documents referred to herein contain the entire agreement among the
parties with respect to the matters set forth in this Guaranty.  This Guaranty
supersedes all prior agreements among the parties with respect to the matters
set forth in this Guaranty.  No course of prior dealings among the parties, no
usage of trade, and no parol or extrinsic evidence of any nature shall be used
to supplement, modify, or vary any terms of this Guaranty.  This Guaranty is
unconditional.  There are no unsatisfied conditions to the full effectiveness of
this Guaranty.  No terms or provisions of this Guaranty may be changed, waived,
revoked, or amended without Buyer’s written agreement.  If any provision of this
Guaranty is determined to be unenforceable, then all other provisions of this
Guaranty shall remain fully effective.

 

21.                               Enforcement.  Guarantor acknowledges that this
Guaranty is an “instrument for the payment of money only,” within the meaning of
New York Civil Practice Law and Rules Section 3213.  In the event of any
Proceeding between Seller or Guarantor and Buyer, including any Proceeding in
which Buyer enforces or attempts to enforce this Guaranty or the Transactions
against Seller or Guarantor, or in the event of any Guarantor Litigation,
Guarantor shall reimburse Buyer for all Costs of such Proceeding.

 

22.                               Fundamental Changes.  Guarantor shall not wind
up, liquidate, or dissolve its affairs or enter into any transaction of merger
or consolidation, or sell, lease, or otherwise dispose of (or agree to do any of
the foregoing) all or substantially all of its property or assets, without
Buyer’s prior written consent, except that so long as no Event of Default exists
or would result therefrom, Guarantor may merge into or consolidate with another
Person so long as (a) such merger or consolidation would not result in a Change
of Control, (b) the continuing or surviving Person is the Guarantor, and
(c) immediately following such merger or consolidation,

 

14

--------------------------------------------------------------------------------


 

the majority of the members of the board of directors (or the applicable
equivalent) of the continuing or surviving Person are the same as the majority
of the members of the board of directors (or applicable equivalent) of the
Guarantor immediately prior to such merger or consolidation.

 

23.                               Further Assurances.  Guarantor shall execute
and deliver such further documents, and perform such further acts, as Buyer may
reasonably request to achieve the intent of the parties as expressed in this
Guaranty, provided in each case that any such documentation is consistent with
this Guaranty and with the Transaction Documents.

 

24.                               Certain Entities.  If Seller or Guarantor is a
partnership, limited liability company, or other unincorporated association,
then: (a) Guarantor’s liability shall not be impaired by changes in the name or
composition of Seller or Guarantor; and (b) the withdrawal or removal of any
partner(s) or member(s) of Seller or Guarantor shall not diminish Guarantor’s
liability or (if Guarantor is a partnership) the liability of any withdrawing
general partners of Guarantor.

 

25.                               Counterparts.  This Guaranty may be executed
in counterparts each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  Delivery by telecopier or other electronic transmission (including
a .pdf e-mail transmission) of an executed counterpart of a signature page to
this Guaranty shall be effective as delivery of an original executed counterpart
of this Guaranty.

 

26.                               WAIVER OF TRIAL BY JURY.  GUARANTOR WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS
GUARANTY OR THE TRANSACTION DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR
HEREUNDER OR UNDER THE TRANSACTION DOCUMENTS.

 

27.                               Miscellaneous.

 

(a)         Assignability.  Buyer may assign the rights under this Guaranty (in
whole or in part) together with any one or more of the Transaction Documents in
accordance with Section 18 of the Repurchase Agreement without in any way
affecting Guarantor’s liability.  Upon request in connection with any such
assignment Guarantor shall deliver such documentation as Buyer shall reasonably
request.  This Guaranty shall benefit Buyer and its successors and assigns and
shall bind Guarantor and its heirs, executors, administrators, successors and
assigns.  Guarantor may not assign this Guaranty in whole or in part without the
prior written consent of Buyer.

 

(b)         Notices.  All notices, requests, and demands to be made under this
Guaranty shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by email provided that such email
notice must also be delivered by one of the means set forth in (a), (b) or
(c) above, to the address set forth in Annex I attached to this Guaranty or at
such other address and person as shall be

 

15

--------------------------------------------------------------------------------


 

designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 27(b).  A notice shall be deemed to have been given: (a) in the case of
hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered on a Business Day, (c) in the case of expedited
prepaid delivery upon delivery on a Business Day, or (d) in the case of email,
upon delivery such email; provided that (i) such email notice was also delivered
by one of the means set forth in (a), (b) or (c) above (which may arrive after
such email), and (ii) the transmitting party did not receive an electronic
notice of a transmission failure.  A party receiving a notice which does not
comply with the technical requirements for notice under this Section may elect
to waive any deficiencies and treat the notice as having been properly given.

 

(c)          Interpretation.  This Guaranty shall be enforced and interpreted
according to the laws of the State, including Section 5-1401 of the General
Obligations Law, but otherwise disregarding its rules on conflicts of laws.  The
word “include” and its variants shall be interpreted in each case as if followed
by the words “without limitation.”

 

28.                               Business Purposes.  Guarantor acknowledges
that this Guaranty is executed and delivered for business and commercial
purposes, and not for personal, family, household, consumer, or agricultural
purposes.  Guarantor acknowledges that Guarantor is not entitled to, and does
not require the benefits of, any rights, protections, or disclosures that would
or may be required if this Guaranty were given for personal, family, household,
consumer, or agricultural purposes.  Guarantor acknowledges that none of
Guarantor’s obligation(s) under this Guaranty constitute(s) a “debt” within the
meaning of the United States Fair Debt Collection Practices Act, 15 U.S.C.
§ 1692a(5), and accordingly compliance with the requirements of such Act is not
required if Buyer (directly or acting through its counsel) makes any demand or
commences any action to enforce this Guaranty.

 

29.                               No Third-Party Beneficiaries.  This Guaranty
is executed and delivered for the benefit of Buyer and its successors and
assigns, and is not intended to benefit any third party.

 

30.                               CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. 
GUARANTOR ACKNOWLEDGES THAT BEFORE EXECUTING THIS GUARANTY: (A) GUARANTOR HAS
HAD THE OPPORTUNITY TO REVIEW IT WITH AN ATTORNEY OF GUARANTOR’S CHOICE;
(B) BUYER HAS RECOMMENDED TO GUARANTOR THAT GUARANTOR OBTAIN SEPARATE
COUNSEL, INDEPENDENT OF SELLER’S COUNSEL, REGARDING THIS GUARANTY; AND
(C) GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD THE MEANING AND
EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS
GUARANTY AND THE FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTY.

 

31.                               Joint and Several.  The obligations of each
Guarantor hereunder are joint and several.

 

[NO FURTHER TEXT ON THIS PAGE]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day
first written above.

 

 

GUARANTOR:

 

 

 

 

 

NORTHSTAR REALTY FINANCE CORP.,
a Maryland corporation

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

Name:  Daniel R. Gilbert

 

 

Title:  Chief Investment & Operating Officer

 

 

 

 

 

NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

  By:

NorthStar Realty Finance Corp., a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

Name:  Daniel R. Gilbert

 

 

Title:  Chief Investment & Operating Officer

 

 

 

 

 

NRFC SUB-REIT CORP.,
a Maryland corporation

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

Name:  Daniel R. Gilbert

 

 

Title:  Chief Investment & Operating Officer

 

--------------------------------------------------------------------------------